Me. Justice Yantis delivered the opinion of the court: On May 1, 1935 claimant paid to the Illinois Liquor Control Commission the sum of Fifty ($50.00) Dollars for a retail liquor license for the premises at 1259 Cornell Street, Chicago, Illinois, and received receipt No. 576 therefor. A retailer’s liquor license was thereafter issued to him on May 28, 1935. Three days later, i. e. on May 31, 1935, an inspector from the office of said commission called on claimant and demanded that he then and there produce such license. Claimant was unable to produce same, and as he recites in his complaint, to avoid trouble, thereupon under protest paid to the inspector Fifty ($50.00) Dollars for a retail liquor license for said premises. On the 20th day of August, 1935 a second retail liquor license was issued to claimant covering the same premises as that covered by the original license. Claimant presented Ms claim to the Illinois Liquor Control Commission for a refund of the duplicate payment, and the commission authorized a refund hut payment thereof was refused by the Department of Finance under an opiMon from the Attorney General that neither the commission nor the Department of Finance had authority to make such refund. Giving due allowance to the time required for transmittal of the license in question, and in the absence of any showing to the contrary, it is not strange that the license in question issued on May 28, 1935 was not in the hands of the licensee three days later on May 31st when the inspector demanded to see the same. There is no contention that the fee had not been paid for such license, and that such license had not in fact been issued or that it was not thereafter received by claimant, and there is no showing to justify the collection of the additional Fifty ($50.00) Dollars, collected from claimant on May 31st. It is therefore ordered that an award be entered in favor of claimant in the sum of Fifty ($50.00) Dollars.